                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA



KENNETH WAYNE PARKS,                         No. 2:15-cv-1505 CKD P
         Plaintiff,
    v.                                       ORDER & WRIT OF HABEAS CORPUS
                                             AD TESTIFICANDUM
JEFFREY ROHLFING, et al.,
          Defendants.
                                     /

       Kenneth Wayne Parks, CDCR # P-06280, a necessary and material participant in a
settlement conference in this case on September 27, 2019, is confined in Richard J. Donovan
Correctional Facility (RJD), in the custody of the Warden. In order to secure this inmate’s
attendance it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate before Magistrate Judge Erica P. Grosjean at the U. S. District
Court, Courtroom #10, 2500 Tulare Street, Fresno, California 93721, on Friday, September 27,
2019 at 1:00 p.m.

         ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to participate in a settlement
conference, at the time and place above, until completion of the settlement conference or as
ordered by the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ.

      3. The Clerk of the Court is directed to serve a copy by fax on the Litigation
Coordinator at RJD at (619) 671-7566.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, RJD, 480 Alta Road, San Diego, California 92179:

WE COMMAND you to produce the inmate named above to testify before Judge Grosjean at
the time and place above, until completion of the settlement conference or as ordered by the
court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: August 19, 2019
                                                _____________________________________
                                                CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE
13:park1505.841
